DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 12 December 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 6 and 8 are pending and examined.

Claim Objections and Claim Rejections under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1: the preamble is indefinite as it claims a fastening system for securing a flooring structural panel (emphasis added).  The language following “for” is considered 
Further, line 1, the examiner suggesting deleting “a” preceding “securing”, and language be provided between “plate” and “a” in line 5.  These two issues are not rejections but considered objections.  
In addition, “said open cell” (line 9 and 11) is indefinite as “open cells” (plural) is initially claimed, so it is unclear which cell is being referenced. 
	
Claims 2 and 3: “said open cell” is indefinite for reasons previously provided.
	
Claims 5 and 6: “salt water corrosion resistant polymer [steel per claim 6]” is indefinite as this is a relative term and the degree of resistance is not provided.

Claim 8: the claim has similar issues addressed in claim 1, which will not be repeated here for brevity.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (U.S. Patent 4,638,604).
Claim 1: Rogers discloses a fastening system for a securing a flooring structural panel made of an array of open cells (Fig. 24: receiving 190) each with an interior bottom perimeter flange (portion of opening lining the opening) defining a cell opening, (as shown) said flooring structural panel to be used as a substrate for the support of finish flooring (functional language fully capable of being met by the prior art), comprising: 

an internally threaded post (190) connected to said base mounting plate and extending into said open cell (as shown); 
a bolt (214, 216) engaged with said threaded post (as shown), said bolt having a head exceeding the dimensions of the cell opening (as shown, portions of 214 of the bolt meets the limitation).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers.
 	Claim 5: Rogers provides the fastening system of claim 1 except wherein said threaded post and said bolt are made of a salt water corrosion resistant polymer.  Rogers does disclose that portions of the device can be made of plastic (Col. 3, line 50), which is polymeric.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the claimed materials made from a polymer, as such materials are .

Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims must also resolve any rejections under 35 USC 112 as addressed above.

Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Propst (U.S. Patent 5,333,423), Johnson (U.S. Patent 5,542,777), Danning (U.S. Publication 2013/0340358), Jakob-Bamberg (U.S. Publication 2003/0177723), Colosimo (U.S. Publication 2005/0246984), Repasky (U.S. Publication 2009/0188189), Mead (U.S. Publication 2008/0141601), Mead (U.S. Publication 2005/0005547), Tabibnia (U.S. Publication .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649